Case 0:20-cv-61208-RKA Document 3 Entered on FLSD Docket 06/19/2020 Page 1 of 2
Case
 Case0:20-cv-61208-RKA
      0:20-cv-61208-RKA Document
                         Document1-1
                                  3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket06/19/2020
                                                            06/18/2020 Page
                                                                        Page22ofof22




                                PROOF OF SERVICE




                                         .



                                                on




   on




                                                on




                                                                             0.00
